MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal from an immigration judge’s denial of petitioner’s applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”).
The decision that an alien has not established eligibility for asylum or withholding of removal is reviewed for substantial evidence. See Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.2006).
The BIA did not err in finding petitioner ineligible for asylum, withholding of removal or protection under CAT because petitioner’s own testimony establishes that he was not harassed by the Jordanian government or with the government’s consent or acquiescence, nor was the government unwilling to protect him. See 8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.16(b); 8 C.F.R. § 1208.18(a)(1); see also Navas v. INS, 217 F.3d 646, 656 (9th Cir.2000). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.